Citation Nr: 0611692	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-29 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE


Entitlement to an initial (compensable) evaluation for 
residuals of wounds of the neck and head.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to 
February 1949, from March 4, 1949 to March 13, 1958, and from 
March 24, 1958 to October 1968.  He was awarded the Purple 
Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, wherein the RO granted service 
connection for residual of wounds of the neck and head and 
assigned a noncompensable evaluation, effective September 27, 
2001, date of claim.  

In February 2005, the Board remanded the veteran's claim to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate review.  In the Introduction section of the 
February 2005 remand, the Board noted that in May 2004, and 
in previous statements, the veteran had raised the issues of 
entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss and for the proper combined evaluation 
for the service-connected disabilities, and referred them to 
the RO for appropriate adjudicative action.  However, a 
review of the claims files reflects that no further action by 
the RO was undertaken with respect to the aforementioned 
claims.  Thus, once again, the Board will refer the issues of 
entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss and for the proper combined evaluation 
for the service-connected disabilities to the RO for 
appropriate adjudicative action.  

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge, accompanied by his spouse, at the Board 
in Washington, D.C.  A copy of the hearing transcript has 
been associated with the claims files.  During the hearing, 
the appellant submitted additional evidence concerning his 
claim and a statement indicating that he was waiving review 
of that evidence by the agency of original jurisdiction.  
Therefore referral to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In a statement to VA, dated in February 2006, and received by 
the Board in March 2006, the veteran claimed that he should 
be awarded a TDIU, and, in essence, maintained that the RO 
committed "gross error" when they denied his claim for TDIU 
in a January 1992 rating action.  Thus, the veteran has 
appeared to have raised the issue of whether there was clear 
and unmistakable error (CUE) in a January 1992 rating 
decision that denied entitlement to TDIU.  As this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action. 


REMAND

When this matter was remanded by the Board in February 2005, 
the Board requested, among other things, that the RO afford 
the veteran a VA examination to determine the nature, extent 
and etiology of his service-connected wounds scars of the 
head and neck under the rating criteria pertaining to scars 
prior to and effective August 30, 2002.  See 67 Fed. Reg. 
49,590-99 (2002).  (Parenthetically, the Board notes that the 
veteran was informed of the rating criteria for the skin both 
prior to and subsequent to August 30, 2002 in a July 2005 
supplemental statement of the case).  Thereafter, the veteran 
was examined by VA in June 2005, and this report is contained 
in the claims files.    

During the January 2006 hearing before the undersigned 
Veterans Law Judge, the veteran testified that the VA 
examiner in June 2005 found the scar on the top of his head 
to have been tender (Parenthetically, the Board observes that 
a review of the June 2005 VA scar examination report reflects 
that the examiner determined that none of the veteran's scars 
were tender upon objective demonstration).  The veteran 
further maintained that the VA examiner had prepared an 
addendum to the June 2005 VA examination report in order to 
correct errors made during his evaluation, which included a 
statement to the effect that the appellant's scar on the top 
of his head was tender.  The Board notes, and as the veteran 
has testified, the addendum to the June 2005 VA examination 
report is absent from the claims files.  In this regard, VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the appeal. 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the addendum 
to the June 2005 VA examination report might contain 
information that is pertinent to the veteran's claim for an 
initial (compensable) evaluation for service-connected 
residuals of the wounds of the head and neck because it might 
demonstrate that he has a tender scar on the top of his head, 
which could possibly warrant a 10 percent evaluation under 
the rating criteria pertaining to scars prior to August 30, 
2002, it should be secured by the RO on remand.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should obtain from the 
Baltimore, Maryland VA Medical Center 
(VAMC) the addendum to the veteran's June 
2005 VA scar examination report, following 
the current procedures of 38 C.F.R. § 
3.159 (2005).  If the requested addendum 
is not available, or if the search for it 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims files; the veteran should be 
informed in writing; and the veteran 
should be provided the opportunity to 
undergo another VA examination, which 
complies with Board Remand, dated February 
16, 2005, pages 4&5, paragraph number 4.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






